

113 HR 3569 IH: Protecting the Freedoms and Benefits for All Veterans Act
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3569IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Walz (for himself, Mr. Hanna, Ms. Ros-Lehtinen, and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to add a definition of spouse for purposes of veteran benefits that recognizes new State definitions of spouse.1.Short titleThis Act may be cited as the Protecting the Freedoms and Benefits for All Veterans Act.2.Definition of spouse for purposes of veteran benefits to reflect new State definitions of spouse(a)Spouse definedSection 101 of title 38, United States Code, is amended—(1)in paragraph (3), by striking of the opposite sex; and(2)by striking paragraph (31) and inserting the following new paragraph:(31)(A)An individual shall be considered a spouse if—(i)the marriage of the individual is valid in the State in which the marriage was entered into; or(ii)in the case of a marriage entered into outside any State—(I)if the marriage of the individual is valid in the place in which the marriage was entered into; and(II)(aa)the marriage could have been entered into in a State; or(bb)the marriage was valid in the place in which all parties to the marriage resided at the time the marriage was entered into.(B)In this paragraph, the term State has the meaning given that term in paragraph (20), except that the term also includes the Commonwealth of the Northern Mariana Islands..(b)Marriage determinationSection 103(c) of such title is amended by striking according to and all that follows through the period at the end and inserting in accordance with section 101(31) of this title..